Citation Nr: 1418840	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the claim.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2012.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

VA treatment records were associated with the Veteran's electronic file after the issuance of the April 2012 supplemental statement of the case.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ), but review reveals that none of the records are pertinent to the question to be resolved on appeal, namely whether the Veteran's hepatitis C was incurred in service.  Based on the foregoing, the Board finds that the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The Veteran's hepatitis C is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in July 2009 with regard to the claim for service connection for hepatitis C.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in October 2009.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in July 2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, all known and available records relevant to the issue of service connection for hepatitis C have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal concerning the issue of service connection for hepatitis C at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.  The Veteran has consistently asserted that he acquired hepatitis C as a result of having multiple sexual partners in service.  He also asserts that he was treated for several sexually transmitted diseases during service as a result of having sex with multiple partners.  

The Veteran's service treatment records reveal that he was treated in January 1970 with complaint of sharp pain in the left lower quadrant (LLQ) that started three hours prior during a basketball game.  Following a detailed examination, which revealed that the pain was localized to the left iliac crest region, the examiner indicated that it could be muscle strain but that if the pain persisted, pelvic films would be obtained.  A subsequent January 1970 record dated the day after indicates that the Veteran's pain was gone and had been relieved by rest and that x-ray of the pelvis was negative.  See health records.  The Veteran was also treated in March 1970 for several small chancres glans penis with superimposed infection.  

Contrary to the Veteran's assertions at the time of his October 2012 Board hearing, a physical examination was conducted at the time of his separation from service.  In that regard, a March 1970 report of medical history reveals that the Veteran reported having had or then having venereal disease, syphilis, gonorrhea, etc.; he denied stomach, liver or intestinal trouble and jaundice.  The examining physician noted that primary luetic chancre was presently under treatment.  Clinical examination of the genitourinary system also noted small chancre on the penis.  See March 1970 report of medical examination.  

The post-service medical evidence of record indicates that the Veteran was seen at St. Therese Hospital in September 1970 with complaint of recurrent inflammation of the preputium and severe, big condyloma of the preputium.  It was noted that the Veteran had severe inflammation of the preputium and had gonorrhea once or twice and was treated with antibiotics.  He had no urethral discharge at the time, but did have a huge condyloma.  In pertinent part, physical examination revealed a large area of soft warts of the glands of the external genitalia and the junction between the mucous membrane.  The admitting diagnosis was recurrent condyloma of the preputium.  He was scheduled for circumcision and removal of the soft wart, which were subsequently performed.  See history and physical examination; discharge summary.  

VA treatment records reveal that the Veteran was seen at the North Chicago VA Medical Center (VAMC) in August 2004 due to referral from the mental health clinic to the gastroenterology clinic for hepatitis C virus (HCV).  The Veteran reported knowing he was HCV positive for one year and denied being followed by the gastroenterology clinic.  A history of polysubstance abuse, predominantly heroin and cocaine, was noted at that time.  The Veteran admitted at the end of the examination that he had relapsed the past Saturday night on cocaine.  The assessment was chronic HCV.  See gastroenterology consult.  

Records from the Milwaukee VAMC include a November 2006 gastroenterology outpatient consult note, which reveals that the Veteran was referred for evaluation and possible treatment of chronic hepatitis C.  It was noted that the Veteran had been diagnosed with hepatitis C at the North Chicago VAMC in 2002.  The Veteran reported positively to the following risk factors: IV drug use, past or present (started in 1970 and last used 1988); intranasal cocaine use (started in the 1970s and did not use often); smoking crack cocaine (started in the 1990s and last used July 2005); incarceration; homelessness; having more than 10 lifetime sexual partners; and tattoos.  The assessment was chronic hepatitis C infection.  

The Veteran underwent a VA liver, gall bladder and pancreas examination in July 2009, at which time his claims folder was reviewed.  The Veteran reported that his hepatitis C resulted from unprotected sex while serving in Vietnam.  He reported that he was treated for sexually transmitted diseases during service.  The examiner reported that service treatment records show that the Veteran was treated for several small chancres on the penis in March 1970 and that VA treatment records include the gastroenterology consult which noted the Veteran's risk factors of IV drug use, intranasal cocaine use, smoking crack cocaine and tattoos.  The examiner also reported that review of the medical records shows that the Veteran is positive for hepatitis C and was currently undergoing treatment at the Milwaukee VAMC.  Following a detailed physical examination and history, the Veteran was diagnosed with hepatitis C.  The examiner reported that with regards to the Veteran's claim that his hepatitis C was contracted by unprotected sexual intercourse while in service, it was the examiner's opinion that this was less likely than more.  The reasoning employed by the examiner was that the Veteran had other risk factors that are known to be more highly associated with contraction of hepatitis C; specifically, intravenous drug use, which the Veteran has admitted to, is the specific activity with the highest odds ratio leading to the contraction of hepatitis C.  The examiner cited an article titled "Risk Factors for Hepatitis C Virus Infection in United States Blood Donors," which listed intravenous drug use as the number one risk factor with an odds ratio of 49.6.  The examiner reported that this was over four to five times higher than the next closest risk factor for hepatitis C, which is blood transfusion.  The examiner indicated that sex with an intravenous drug user has an odds ratio of 6.3 for contracting hepatitis.  It was, therefore, the examiner's opinion that it is more likely than not that the Veteran's hepatitis C was contracted by intravenous drug use rather than sexual contact during unprotected sex.  

The preponderance of the evidence of record is against the claim for service connection for hepatitis C.  The Board acknowledges the in-service risk factor reported by the Veteran, and finds the assertion that he had multiple sexual partners during service to be both competent and credible.  The July 2009 VA examiner, however, determined that the Veteran's hepatitis C is less likely as not related to service, to include the in-service sexual contact during unprotected sex.  This opinion was based on a review of the evidence of record, a medical examination, and the history as reported by the Veteran and was supported by an adequate rationale.  Accordingly, this evidence is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (finding a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Moreover, the opinion provided by the VA examiner outweighs the competent assertions made by the Veteran regarding the etiology of his hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has never reported in-service intravenous drug use.  

As the preponderance of the evidence is against the claim for entitlement to service connection for hepatitis C, the provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


